UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

QINGSHENG ZHOU,
               Plaintiff,

                          v.
                                                       Civil Action No.12-cv-0637 (RLW)
JAMES E. BOASBERG,

                          Defendant.

                                     MEMORANDUM OPINION

           This matter comes before the Court on review of the plaintiff’s pro se civil Complaint. 1

    Plaintiff alleges that he filed a previous complaint in the U.S. District Court for the District of

    Columbia that was assigned to Judge Boasberg, and that Judge Boasberg subsequently

    dismissed Plaintiff’s complaint in that case. Plaintiff now claims that upon receipt of Judge

    Boasberg’s letter—presumably Judge Boasberg’s Memorandum Opinion dismissing the case—

    he was “hurt.” (Compl. at 1). Plaintiff further alleges that Judge Boasberg’s dismissal order

    violated Section 1983 of the Civil Rights Act of 1871. Id. Plaintiff seeks as relief “three

    hundred millions.” Id.

           “Judges enjoy absolute judicial immunity from suits for money damages for all actions

    taken in the judge’s judicial capacity, unless these actions are taken in the complete absence of

    all jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). In addition, “[a]

    judge will not be deprived of immunity because the action he took was in error, was done

    maliciously, or was in excess of his authority.” Stump v. Sparkman, 435 U.S. 349, 356-57

1
       The Court acknowledges that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972).
 (1978).

           Plaintiff seeks damages from Judge Boasberg for dismissing, sua sponte, a prior case.

 (Compl. at 1). While it appears that Plaintiff seeks a judgment against Judge Boasberg in his

 individual capacity, he has not identified any action taken by Judge Boasberg outside of his

 judicial capacity. Because Judge Boasberg acted solely within his capacity as a federal judge

 and is therefore entitled to absolute immunity, Plaintiff’s claim is barred on judicial immunity

 grounds. See e.g., Clark v. Taylor, 627 F.2d 284, 287 (D.C. Cir. 1980) (per curiam) (common

 law immunity of judges applies in suits under 42 U.S.C. § 1983 alleging constitutional rights);

 Moore v. Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006) (absolute judicial immunity bars pro se

 plaintiff’s claims against federal judges stemming from acts taken in their judicial capacities).

 Plaintiff’s Complaint thus fails to state a claim upon which relief may be granted and will be

 dismissed with prejudice pursuant to Rule 12(b)(6). See Fed. R. Civ. P. 12(b)(6); Baker v.

 U.S. Parole Comm'n, 916 F.2d 725, 727 (D.C. Cir. 1990). The Court notes that the proper

 mechanism to achieve the relief that the Plaintiff seeks is an appeal of Judge Boasberg’s order

 of dismissal, not a lawsuit against Judge Boasberg in his personal capacity. A separate Order

 of dismissal accompanies this Memorandum Opinion.


                                                                       Digitally signed by Judge Robert L.
                                                                       Wilkins
SO ORDERED.                                                            DN: cn=Judge Robert L. Wilkins,
                                                                       o=U.S. District Court, ou=Chambers
                                                                       of Honorable Robert L. Wilkins,
                                                                       email=RW@dc.uscourt.gov, c=US
May 1, 2012                                           __________________________
                                                                       Date: 2012.05.01 08:17:55 -04'00'

                                                      Robert L. Wilkins
                                                      United States District Judge




                                                  2